Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020 has been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“a control base” in claim 4, line 3;
“an installation hole” in claim 9, line 6;
“an inner threaded structure” in claim 9, line 6;
“a rounded through hole” in claim 11, line 2;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7, 9-10, 13, and 15 are objected to because of the following informalities:
In claim 1, line 8 “the first plane of the first rotary component” should be “a first plane of the first rotary component
In claim 1, line 8 “the second plane of the first rotary component” should be “a second plane of the first rotary component
In claim 1, line 8 “the axial direction around the connection point” should be “an axial direction around a connection point”
In claim 2, line 7 “the opening and closing of the” should be “an opening and closing of the”
In claim 3, line 5 “the diameter of the rotary axis” should be “a diameter of the rotary axis”
In claim 4, lines 6-7 “the other end of the control axis” should be “the other end of the control axis”
In claim 4, line 8 “control the movement of the control base and further drive the axial rotation” should be “control a movement of the control base and further drive an axial rotation”
In claim 5, line 3 “the axial directions of the second through hole and third through hole” should be “
In claim 5, line 4 “not on the same plane” should be “not on a same plane”
In claim 6, line 4 “the end of the crank short” should be “an end of the crank short”
In claim 7, line 3 “the axial direction of the third through hole” should be “an axial direction of the third through hole”
In claim 9, line 4 “the end of the spindle” should be “an end of the spindle”
In claim 10, lines 8-9 “the lower end of the flexible element” should be “a lower end of the flexible element”
In claim 10, lines 9-10 “the upper end of the flexible element” should be “an upper end of the flexible element”
In claim 10, line 11 “the bottom of the thrust bearing” should be “a bottom of the thrust bearing”
In claim 10, line 12 “the top pushes against the rotary knob” should be “a of the thrust bearing pushes against the rotary knob”
In claim 10, line 13 “the other end is provided with the threaded hole” should be “another end of the rotary knob is provided with a threaded hole”
In claim 13, lines 5-6 “the head part of the guide base axis” should be “a head part of the guide base axis”
In claim 13, line 6 “the middle part of the guide base axis” should be “a middle part of the guide base axis”
In claim 13, lines 9-10 “the front-end surface of the guide base foundation” should be “a front-end surface of the guide base foundation”
In claim 13, lines 12-13 “the horizontal function of the guide base foundation” should be “a horizontal function of the guide base foundation”
In claim 15, line 2 “the external surface” should be “an external surface”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the master key" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the blank key" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the second through hole is parallel to that of the rotary axis” in line 5. It is unclear which or what rotary axis applicant is referring to, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the rotary axis to referring to any axis of any structural component of the clamp bench.
Claim 10 recites the limitation "the handle structure" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the counterbore is opposite the thread hole” in lines 2-3. It is unclear which or what counterbore is opposite the thread hole applicant is referring to, rendering the claim indefinite. For examining purposes, the Examiner is to interpret the counterbore is opposite the thread hole to referring to any counterbore/threaded hole structural component of the clamp bench.
Claim 12 recites the limitation " The key duplicating machine according to claim 1, wherein the key duplicating machine comprises a clamp bench." in line 1-3. There is insufficient antecedent basis for this limitation of “the key duplicating machine” since there are “key duplicating machines” claimed in claim 1. Furthermore, it is unclear if applicant is referring to a new/different clamp bench or the same clamp bench as introduced in claim 1, line 1. Lastly, how is the clamp bench the key duplicating machine if in claim 1, line 1 the clamp bench is “for” key duplicating machines, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the clamp bench of claim 1 to be the key duplicating machine that comprises the clamp bench.
Claim 13 recites the limitation "the hole tail part" in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the groove at the base" in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the tail" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the guide base foundation" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
The term “a waist-like round concave platform” and “a waist-like stair hole” in claim 14, lines 2-3 is a relative term which renders the claim indefinite. The term “waist-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, the Examiner is to interpret waist-like to be any shape.
Claim 15 recites the limitation "the cushion" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the external surface of the regulating nut" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Us Pub No. 2006/0093451) in view of Wu (US Pub. No. 2012/0141221), hereinafter refer to as Wu 2.
Regarding claim 1, Wu discloses: a clamp bench (Figures 1-10) for key duplicating machines (see Abstract) comprising: 
a fixed component (elements 2/2’), 
a first rotary component (element 1), 
a second rotary component (element 5) and a slide base (element 6), wherein the fixed component comprises a first fixed component (element 2’) and a second fixed component (element 2), the first fixed component is used to hold the master key in place and the second fixed component is used to hold the key blank in place (see paragraph 0011), wherein 
the first rotary component, the first fixed component and the second fixed component are rigidly connected to the first plane (Detail A) of the first rotary component (see figures 1-2), the second rotary component forms a rotary connection (element 4) with the second plane (Detail B) of the first rotary component (see figure 2), and the second plane and the first plane are opposite to one another (see annotated figure below showing the first plane (Detail A) and the second plane (Detail B) opposite of each other), wherein 
the first rotary component rotates in the axial direction around the connecting point with the second rotary component, the slide base forms a rotary connection with the second rotary component, the second rotary component rotates in the axial direction around the connecting point with the slide base (see figures 4-5 and paragraph 0012), wherein 
the axial direction in which the second rotary component rotates is the same as that of the first rotary component (see figures 4-5 and paragraph 0012).

    PNG
    media_image1.png
    800
    868
    media_image1.png
    Greyscale

However, Wu appears to be silent wherein the second rotary component slides along the slide base.
Wu 2 teaches it was known in the art to have a clamp bench (Figures 1-5) for key duplicating machines (see Abstract) comprising a fixed component (element 61), a second rotary component (element 60), a slide base (element 53), and the second rotary component slides along the slide base (see paragraph 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu to incorporate the teachings of Wu 2 to provide wherein the second rotary component slides along the slide base. Doing so provides the second rotary component slides along the slide base in order to provide an additional controlled axis of movement in order to allow the device to duplicate different portions of the key at different locations during operations, thus enhancing the device.
Regarding claim 2, Wu modified discloses: the clamp bench for key duplicating machines according to claim 1, wherein the first fixed component and the second fixed component comprise an upper clamp (element 23), a lower clamp (element 22) and a locking mechanism (element 28) respectively, the upper clamp and the lower clamp are opposite to one another, the lower clamp is rigidly connected to the first plane of the first rotary component (see figure 1), the locking mechanism is rigidly connected to the upper clamp and the lower clamp (see figure 1), wherein the locking mechanism is used to control the opening and closing of the upper clamp and the lower clamp (see paragraph 0011).
Regarding claim 3, Wu modified discloses: the clamp bench for key duplicating machines according to claim 1, wherein the second plane of the first rotary component is fitted with a rotary axis (element 4), wherein the first rotary component rotates in the axial direction around the rotary axis (see figure 1 and see also paragraph 0012), wherein the second rotary component is provided with a first through hole (Detail A), with an inner diameter which is the same as the diameter of the rotary axis and the rotary axis passes through the first through hole and rotates inside it (see paragraph 0012).

    PNG
    media_image2.png
    682
    787
    media_image2.png
    Greyscale

Regarding claim 12, Wu modified discloses: the key duplicating machine according to claim 1, wherein the key duplicating machine comprises a clamp bench (see rejection of claim 1 above).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Us Pub No. 2006/0093451) in view of Wu (US Pub. No. 2012/0141221) as applied to claim 1 above, and further in view of Cao (CN 107186512).
Regarding claim 9, Wu modified discloses: the clamp bench for key duplicating machines according to claim 1, wherein the fixed component and the first rotary component jointly constitute a clamping mechanism (element 1/11/21/22/23/24/28) and the clamping mechanism comprises the first rotary component as the base, a spindle (element 21), a first clamping jaws (element 22), a flexible element (element 24), a second clamping jaws (element 23), and a rotary knob (element 28), wherein the first rotary component is fitted with a first embedding structure (element 11) and an installation hole (Detail A), one end of the spindle is fitted with an inner thread structure, the installation hole crossing the first rotary component is rigidly connected to the first rotary component via thread connection (see paragraph 0011), the other end of the spindle is fitted with an external thread structure (Detail B).

    PNG
    media_image3.png
    800
    890
    media_image3.png
    Greyscale

However, Wu appears to be silent wherein the clamping mechanism comprises a thrust bearing.
Cao teaches it was known in the art to have a key duplicating machine (Figures 1-6) comprising a clamping mechanism (elements 20/21/24/26/27) that comprises a spindle (element 24), a first clamping jaws (element 20), a flexible element (elements 26/27), a second clamping jaws (element 21), a rotary knob (element 25) and a thrust bearing (element 28 and see also paragraph 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to incorporate the teachings of Cao to provide wherein the clamping mechanism comprises a thrust bearing. Doing so provides the clamp bench having a clamping mechanism with a thrust bearing around the spindle of the clamping mechanism in order to prevent wear due to frequent rotation, and at the same time, the resistance when adjusting the adjusting member can be reduced, and the adjusting efficiency can be improved as disclosed by Cao (see paragraph 0055).
Regarding claim 10, Wu further modified discloses: the clamp bench for key duplicating machines according to claim 9, wherein two sides of the first clamping jaws are fitted with a second embedding structure (element 221) and a third embedding structure (element 224) respectively, the third embedding structure is fitted with a counterbore (element 225), the spindle crosses the counterbore (see figure 1), the second embedding structure is embedded with the first embedding structure (see figure 1), the second clamping jaws are provided with a through hole (underside of element 235) and a fourth embedding structure (upper side of element 235), the second clamping jaws cross the spindle via the through hole (see figure 1), and the fourth embedding structure is embedded with the third embedding structure, wherein the flexible element is arranged around the spindle, the lower end of the flexible element pushes against the counterbore of the first clamping jaws, the upper end of the flexible element pushes against the through hole of the second clamping jaws (see figure 1 and see also paragraph 0011), the bottom of the thrust bearing pushes against the second clamping jaws, the top pushes against the rotary knob, one end of the rotary knob is the handle structure, the other end is provided with the thread hole, and the rotary knob forms a thread connection with the external thread structure of the spindle through the thread hole (see figure 1 and see also paragraph 0011).
However, Wu appears to be silent wherein the thrust bearing is arranged around the spindle.
Cao teaches it was known in the art to have a key duplicating machine (Figures 1-6) comprising a clamping mechanism (elements 20/21/24/26/27) that comprises a spindle (element 24), a first clamping jaws (element 20), a flexible element (elements 26/27), a second clamping jaws (element 21), a rotary knob (element 25), a thrust bearing (element 28 and see also paragraph 0055), and wherein the thrust bearing is arranged around the spindle (see figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to incorporate the teachings of Cao to provide wherein the thrust bearing is arranged around the spindle. Doing so provides the clamp bench having a clamping mechanism with a thrust bearing around the spindle of the clamping mechanism in order to prevent wear due to frequent rotation, and at the same time, the resistance when adjusting the adjusting member can be reduced, and the adjusting efficiency can be improved as disclosed by Cao (see paragraph 0055).
Regarding claim 11, Wu further modified discloses: the clamp bench for key duplicating machines according to claim 9, wherein the first embedding structure is a cross groove (see annotated figure below), the installation hole is a round through hole (Detail A), the counterbore is opposite to the thread hole (see figure 1), wherein the second embedding structure and the third embedding structure are both square concave blocks (see figure 1), wherein the fourth embedding structure is a square groove (see figure 1) and the flexible element is a return spring (element 24) with a restoring force that will keep the first clamping jaws and the second clamping jaws away from one another (see paragraph 0011).

    PNG
    media_image4.png
    800
    890
    media_image4.png
    Greyscale

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Us Pub No. 2006/0093451) in view of Wu (US Pub. No. 2012/0141221) as applied to claim 1 above, and further in view of Kuo-Shen (AU 658094).
Regarding claim 13, Wu further modified discloses all the limitations of claims  and 12, but appears to be silent wherein the machine also comprises a guiding base mechanism, wherein the guide base mechanism comprises a guide base foundation, a guide base axis, a milling cutter guide sheet, a regulating nut, a cushion, a flexible element, an end cover and a horizontal regulating bolt, wherein the guide base foundation is provided with a centre hole, wherein inside the centre hole is the guide base axis, wherein the milling cutter guide sheet is rigidly connected to the head part of the guide base axis via a thread fastener, wherein the middle part of the guide base axis is fitted with an external thread, the regulating nut is fitted with an internal thread that matches the external thread, and is fastened on the guide base axis via the thread, wherein the cushion is arranged around the guide base axis and fixed between the front-end surface of the guide base foundation and the regulating nut, the flexible element is arranged between the guide base foundation and the guide base axis, the end cover is installed in the hole tail part of the guide base foundation via a thread fastener and attached to the guide base foundation, the horizontal function of the guide base foundation is provided with a thread hole, and the regulating nut is installed on the thread hole, the horizontal regulating bolt is fitted with a round sheet embedded in the groove at the base of the key duplicating machine.
Kuo-Shen teaches it was known in the art to have a key duplication machine (Figures 1-3) wherein the machine also comprises a guiding base mechanism (elements 1/2/3/4/21/25/52/53), wherein the guide base mechanism comprises a guide base foundation (element 1), a guide base axis (element 2), a milling cutter guide sheet (element 21), a regulating nut (element 3), a cushion (element 25), a flexible element (element 52), an end cover (element 53) and a horizontal regulating bolt (element 4), wherein the guide base foundation is provided with a centre hole (element 12), wherein inside the centre hole is the guide base axis (see figure 3), wherein the milling cutter guide sheet is rigidly connected to the head part of the guide base axis via a thread fastener (element 24), wherein the middle part of the guide base axis is fitted with an external thread (element 22), the regulating nut is fitted with an internal thread (Detail A) that matches the external thread (see figure 3), and is fastened on the guide base axis via the thread (see figure 3), wherein the cushion is arranged around the guide base axis and fixed between the front-end surface of the guide base foundation and the regulating nut (see figure 3), the flexible element is arranged between the guide base foundation and the guide base axis (see figure 3), the end cover is installed in the hole tail part of the guide base foundation via a thread fastener  (Detail B) and attached to the guide base foundation (see figure 3), the horizontal function of the guide base foundation is provided with a thread hole (element 13), and the regulating nut is installed on the thread hole (see figure 3), the horizontal regulating bolt is fitted with a round sheet (element 15) embedded in the groove at the base of the key duplicating machine (see figure 3).

    PNG
    media_image5.png
    573
    700
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to incorporate the teachings of Kuo-Shen to provide wherein the machine also comprises a guiding base mechanism, wherein the guide base mechanism comprises a guide base foundation, a guide base axis, a milling cutter guide sheet, a regulating nut, a cushion, a flexible element, an end cover and a horizontal regulating bolt, wherein the guide base foundation is provided with a centre hole, wherein inside the centre hole is the guide base axis, wherein the milling cutter guide sheet is rigidly connected to the head part of the guide base axis via a thread fastener, wherein the middle part of the guide base axis is fitted with an external thread, the regulating nut is fitted with an internal thread that matches the external thread, and is fastened on the guide base axis via the thread, wherein the cushion is arranged around the guide base axis and fixed between the front-end surface of the guide base foundation and the regulating nut, the flexible element is arranged between the guide base foundation and the guide base axis, the end cover is installed in the hole tail part of the guide base foundation via a thread fastener and attached to the guide base foundation, the horizontal function of the guide base foundation is provided with a thread hole, and the regulating nut is installed on the thread hole, the horizontal regulating bolt is fitted with a round sheet embedded in the groove at the base of the key duplicating machine. Doing so provides a machine for key duplication which can be directly firmly moved without the use of additional tools in order to trace the contour of the teeth of the key assembly as disclosed Kuo-Shen (see page 2 , ll. 1-35).
Regarding claim 14, Wu further modified discloses all the limitations of claims 1 and 12, but appears to be silent wherein key duplicating machine according to claim 12, wherein the tail of the guide base foundation is a waist-like round concave platform, and inside the guide base foundation is a waist-like stair hole that matches the platform.
Kuo-Shen teaches it was known in the art to have a key duplication machine (Figures 1-3) wherein the tail of the guide base foundation (element 1) is a waist-like round concave platform (see outside surface of element 1 in figure 2), and inside the guide base foundation is a waist-like stair hole (see inside surface of element 1 in figure 3) that matches the platform.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to incorporate the teachings of Kuo-Shen to provide wherein the tail of the guide base foundation is a waist-like round concave platform, and inside the guide base foundation is a waist-like stair hole that matches the platform. Doing so provides a machine for key duplication which can be directly firmly moved without the use of additional tools in order to trace the contour of the teeth of the key assembly as disclosed Kuo-Shen (see page 2 , ll. 1-35).
Regarding claim 15, Wu further modified discloses all the limitations of claims  and 12, but appears to be silent wherein key duplicating machine according to claim 12, wherein the cushion is made of copper or an abrasion-resistant plastic material and the external surface of the regulating nut is carved with scales.
Kuo-Shen teaches it was known in the art to have a key duplication machine (Figures 1-3) comprising a cushion (element 25), a regulating nut (element 3), and wherein the cushion is made of copper or an abrasion-resistant plastic material (see page 5, ll. 30-35) and the external surface of the regulating nut is carved with scales (element and see also page 5, ll. 21-24). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Wu to incorporate the teachings of Kuo-Shen to provide wherein the cushion is made of copper or an abrasion-resistant plastic material and the external surface of the regulating nut is carved with scales. Doing so provides a machine for key duplication which can be directly firmly moved without the use of additional tools in order to trace the contour of the teeth of the key assembly as disclosed Kuo-Shen (see page 2 , ll. 1-35).

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 recites limitations related to the clamp bench for key duplicating machines, specifically wherein fitted between the first rotary component and the second rotary component is a control mechanism, wherein the control mechanism comprises a cylindrical pin, a control base and a control axis, wherein the cylindrical pin and the control base form a rotary connection, one end of the control axis and the control base form a rotary connection, wherein the cylindrical pin and the second plane of the first rotary component form a fixed connection, the other end of the control axis forms a rotary connection with the second rotary component; the control axis is used to control the movement of the control base and further drive the axial rotation of the first rotary component around the rotary axis.
The teaching of Wu discloses the  clamp bench (Figures 1-10) for key duplicating machines (see Abstract) having the first rotary component (element 1) and second rotary component (element 5) connected to each other via a rotary connection (element 4) that is fitted in between the rotary components. However, Wu does not discloses a control mechanism that comprises a control base and a control axis, wherein the cylindrical pin and the control base form a rotary connection, one end of the control axis and the control base form a rotary connection, wherein the cylindrical pin and the second plane of the first rotary component form a fixed connection, the other end of the control axis forms a rotary connection with the second rotary component; the control axis is used to control the movement of the control base and further drive the axial rotation of the first rotary component around the rotary axis and in combination of other claimed structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        09/07/2022







/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723